Filed Pursuant to Rule 424(b)(1) Registration No. 333-144684 PROSPECTUS 8,000,000 Shares Common Stock We are an investment banking firm headquartered in New York City. We are offering 8,000,000 shares of our common stock at $5.00 per share. Through the date of this prospectus, our common stock was listed on the OTC Bulletin Board and traded under the symbol RDRN.OB. Beginning on October 16, 2007, our common stock will be listed on the NASDAQ Global Market and will trade under the symbol RODM. Investing in our common stock involves risk. Please read Risk Factors beginning on page13 for a discussion of the factors you should consider before you make your investment decision. Per Share Total Public offering price of common stock $ 5.00 $ 40,000,000.00 Underwriting discounts $ 0.35 $ 2,800,000.00 Proceeds to us (before expense) $ 4.65 $ 37,200,000.00 (1) This amount is the total before deducting legal, accounting, printing and other offering expenses payable by us, which are estimated at $1.25 million. The underwriters may also purchase up to 1,200,000 additional shares from us at the public offering price set forth above, less the underwriting discount, within 30 days of the date of this prospectus to cover over-allotments. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the disclosures in this prospectus. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares against payment in New York, New York on or about October19, 2007, subject to customary closing conditions. S ANDLER ON EILL + P
